655 S.E.2d 713 (2007)
STATE ex rel. COOPER
v.
RIDGEWAY MFG.
No. 408A07.
Supreme Court of North Carolina.
November 14, 2007.
J. Nicholas Ellis, for Ridgeway Mfg. & Heflin.
Richard L. Harrison, Assistant Attorney General, Christopher G. Brown, Jr., Solicitor *714 General, Melissa L. Trippe, Special Deputy Attorney General, for State ex rel. Cooper.
Richard T. Boyette, Raleigh, for Ridgeway, Inc., et al.
The following order has been entered on the joint motion filed on the 7th day of November 2007 by Defendants and the State for Extension of Time to File Briefs:
"Motion Allowed. Defendants and the State shall have up to and including the 3rd day of December 2007 to file and serve their briefs with this Court. By order of the Court in conference this the 14th day of November 2007."